Citation Nr: 0622282	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
August 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) that determined that the character of the 
appellant's discharge from service constitutes a bar to the 
payment of VA benefits.  The appellant perfected a timely 
appeal of this determination to the Board.  The appellant 
testified at a hearing before a Hearing Officer at the RO in 
February 2005. 


FINDINGS OF FACT

1.  The appellant served in the United States Army from 
September 1970 to August 1978,  at which time he was 
discharged under conditions other than honorable due to a 
prolonged periods of unauthorized absence from January 1970 
to March 1973 (64 days) and from March 1973 to August 1978 
(2,024 days).

2.  The appellant was not insane during his military service, 
and there were no compelling circumstances to warrant the 
appellant's period of unauthorized absence.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA compensation benefits. 38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an April 2003 
letter from the AOJ to the appellant which informed him of 
what evidence was required to substantiate the claim and of 
his and the VA's respective duties for obtaining evidence.  
It was indicated that he should tell the RO why he thought 
his discharge should be considered honorable and to tell 
about the events that led to his discharge.  He was advised 
to send evidence to support his story and what type of 
evidence he could submit.  It was also indicated that he 
should provide enough information about records so that that 
RO could request them from the person or agency that had 
them.  Thereafter, the veteran testified at a hearing at the 
RO.  His representative was present at the hearing and 
acknowledged the two bases by which the veteran could support 
his claim.  The representative then elicited the veteran's 
testimony as to evidence regarding his claim.  After the 
notice was provided and the veteran testified, the case was 
readjudicated by the RO.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records  The Board 
finds that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Character of Discharge

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense. Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the satisfaction 
of the Secretary that, at the time of the commission of an 
offense leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated." 38 U.S.C.A. § 5303(b) (West 2002).

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2005).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence. 38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12(c)(6) (2005).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2005).

The DD Form 214 of record shows that the appellant served in 
the United States Marine Corp from September 1970 to August 
1978.  Service personnel records include records of the 
Office of the Staff of the Judge Advocate which noted that 
the current date of enlistment was in September 1970 for five 
years.  The enlistment contract of record is dated in 
September 1972, showing the term of enlistment as four years.  
It was indicated that the appellant was 21 years old and 
single with no dependants at the time of enlistment.  

Service personnel records indicate that the appellant was 
charged with two violations under Article 86, United States 
Court of Military Justice (UCMJ) for unauthorized absence.  
He was absent without leave (AWOL) for 64 days from January 
17 to March 22, 1973 and again for 2,024 days from March 24, 
1973 to August 7, 1978.  In August 1978, the appellant 
requested a discharge for the good of the service and to 
escape court-martial.  He admitted to the offenses for which 
he was charged.  It was noted that he had 10 years of 
civilian education.  At that time, the appellant signed a 
statement indicating that he understood that, as a result of 
the requested discharge under other than honorable 
conditions, he could be deprived of virtually all benefits as 
a veteran under both federal and state legislation.  

The appellant submitted statement in August 1978 in 
connection with his request for discharge.  He initially 
stated that he could not adjust to military life because he 
had many bills and problems.  He indicated that he was unable 
to cook or drive and thus unable to care for their five 
children.  He indicated that he was unable to support himself 
and his family on his military pay.  He indicated that he had 
been advised if given a discharge under other than honorable 
condition, he would lose all federal and state benefits (no 
loan, no hospital, no school benefits).  

In February 2005, the appellant testified at a hearing at the 
RO.  His representative indicated that the appellant received 
a bad conduct discharge for being AWOL for more than 180 
days.  It was indicated that that either compelling 
circumstances for being AWOL or a showing of insanity need to 
be shown as a defense to being AWOL and support the claim 
regarding his character of discharge.  The appellant 
testified that his mind was not right when he joined the 
service and that he had mental problems while in service.  He 
testified that he went AWOL because his mind as messed up.  
He indicated that during basic training he was harassed by 
drill instructors and this caused him to go AWOL.  He 
testified that he never received psychiatric treatment either 
during the periods of AWOL or after.  He testified that he 
has never been treatment or diagnosed with any type of mental 
condition.  He indicated that both periods of AWOL were ended 
by his apprehension by military police.  He testified that 
during both periods of AWOL he went back to his hometown.  He 
indicated that during both periods that he worked on and off 
and that he was working in a permanent job at the time of his 
apprehension in 1978.  

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
prolonged period of unauthorized absence. Specifically, he 
was AWOL for over five years during two periods, for 64 days 
from January to March 1973 and again for 2,024 days from 
March 1973 to August 1978.  The record indicates that he 
remained in military control for only two days between the 
two periods of AWOL and that both periods ended by his 
apprehension by military police.  

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane-as that term is defined by applicable regulation-at 
any time during his military service. See 38 C.F.R. § 3.12(b) 
(2005).  Significantly, the appellant has testified that he 
has never received treatment for or diagnosed with a mental 
disorder.  While he has testified that he had mental problems 
in service, there is no evidence in the service medical 
records of a diagnosis of a psychiatric disorder.  Neither 
the service medical records nor the appellant's statements or 
testimony suggest that he was insane (as opposed to, for 
example, anxious or worried) at the times he went AWOL.

Moreover, the Board finds that the appellant has not raised 
compelling circumstances that would warrant his unauthorized 
absences such that the character of his discharge should not 
serve as a bar to VA benefits.  Regarding any family 
emergencies or the like, in April 1978, he indicated that he 
was unable to handle military service because of money 
problems and because his wife was unable to cook or drive and 
thus unable to care for their five children.  He indicated 
that for this reason, he needed to be at home.  However, in 
support of his claim, the appellant testified that it was a 
mental condition that was the reason for going AWOL, never 
mentioning any issues with regard to family.  He testified 
that during the periods of AWOL he worked on and off.  There 
is no indication that during the periods of AWOL he was able 
to provide more for his family that he would have if he had 
remained on duty.  While he was noted to have only an 10th 
grade education, there is no evidence that the appellant was 
illiterate or so immature so as to not appreciate the nature 
of the service for which he enlisted.  During the appellant's 
active service, he was AWOL for 2088 days, over five years.  
As such, the period of service that he was present on duty, 
cannot be characterized as honest, faithful and meritorious 
and of benefit to the nation to support a finding that he had 
compelling reasons warranting the long periods of AWOL.  

In sum, the foregoing evidence shows that the appellant had 
no valid legal defense to the AWOL charges, that he was not 
insane at the time of the offense, and that there were no 
compelling reasons warranting his period of unauthorized 
absence, even when the facts are evaluated in terms of his 
age, cultural background, educational level and judgmental 
maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2005). Accordingly, 
the character of his discharge is a bar to his receipt of VA 
benefits.


ORDER

The Board having determined that the character of the 
appellant's discharge constitutes a bar to VA benefits, the 
appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


